           Case 3:19-cv-02193-WHO Document 29 Filed 09/03/19 Page 1 of 2




 1   Joshua Briones (SBN 205293)
     jbriones@mintz.com
 2   Arameh Z. O’Boyle
     azoboyle@mintz.com
 3   E. Crystal Lopez (SBN 296297)
     eclcopez@mintz.com
 4   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO, P.C.
     2029 Century Park East, Suite 3100
 5   Los Angeles, California 90067
     Telephone: (310) 586-3200
 6   Facsimile: (310) 586-3202

 7   Attorneys for Defendants 24 Hour Fitness USA, Inc.
     and Zoom Media Group, Inc.
 8

 9                                UNITED STATES DISTRICT COURT
10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                      SAN FRANCISCO DIVISION
12   DEBORAH SCHICK,                                      Case No. 3:19-cv-02193-WHO

13                         Plaintiff,                     JOINT NOTICE OF SETTLEMENT
14          v.                                            Judge:      Hon. William H. Orrick
                                                          Dept.:      Courtroom 2 – 17th Floor
15   24 HOUR FITNESS USA, INC. and ZOOM
     MEDIA GROUP, INC.,
16
                           Defendants.
17

18          TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD HEREIN:
19          PLEASE TAKE NOTICE that Plaintiff Deborah Schick (“Plaintiff”) and Defendant 24
20   Hour Fitness USA, Inc. and Zoom Media Group, Inc. (“Defendants”) have reached an agreement to
21   resolve this matter. The parties are currently drafting the appropriate settlement documents and
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28

                                                      1
                                         JOINT NOTICE OF SETTLEMENT
           Case 3:19-cv-02193-WHO Document 29 Filed 09/03/19 Page 2 of 2




 1   intend to file a Notice of Dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) no

 2   later than September 20, 2019.

 3

 4   Dated: September 3, 2019                   Respectfully submitted,

 5                                              MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.

 6
                                                /S/ E. CRYSTAL LOPEZ
 7                                              By: Joshua Briones
                                                       Arameh Z. O’Boyle
 8                                                     E. Crystal Lopez
 9                                                    Attorneys for Defendants 24 Hour Fitness USA,
                                                      Inc. and Zoom Media Group, Inc.
10

11

12   Dated: September 3, 2019                   Respectfully submitted,
13                                              PARONICH LAW, P.C.
14
                                                /S/ ANTHONY PARONICH
15
                                                By: Anthony Paronich
16
                                                      Attorneys for Plaintiff
17

18
19

20

21

22

23

24

25

26

27

28

                                                       2
                                         JOINT NOTICE OF SETTLEMENT
